TABLE OF CONTENTS



Exhibit 10(dd)
 
Medium-Term
Incentive Plan
 
Potash Corporation of
Saskatchewan Inc.
 
Effective for the
Performance Cycle
January 1, 2006 to
December 31, 2008

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Contents
 
 

              Section 1—Establishment of the Plan     1  
1.01
  Purpose     1  
1.02
  Term     1   Section 2—Definitions     2  
2.01
  Award Units     2  
2.02
  Board     2  
2.03
  Committee     2  
2.04
  Corporate TSR     2  
2.05
  Corporate TSR Award Units     2  
2.06
  Corporation     3  
2.07
  Effective Date     3  
2.08
  Entitled Executive     3  
2.09
  Index     3  
2.10
  Index Closing Price     3  
2.11
  Index Dividends     3  
2.12
  Index Opening Price     3  
2.13
  Index TSR     4  
2.14
  Index TSR Award Units     4  
2.15
  Just Cause     4  
2.16
  PCS Inc. Opening Share Price     4  
2.17
  PCS Inc. Closing Share Price     4  
2.18
  PCS Inc. Dividends     5  
2.19
  Performance Cycle     5  
2.20
  Permanent Disability or Permanently Disabled     5  
2.21
  Plan     5  
2.22
  Salary     5  
2.23
  Target Percentage     5  
2.24
  Tier Group     5  
2.25
  Vested Percentage     5   Section 3—Participation     6  
3.01
  Initial Participation     6  
3.02
  Continued Participation     6   Section 4—Allocation of Award Units     7  
4.01
  Allocation     7  
4.02
  Promotion to New Tier Group or Other Promotion     7  
4.03
  Corporate TSR Award Units and Index TSR Award Units     7  
4.04
  Target Percentage     8   Section 5—Vesting of Award Units     9  
5.01
  Vested Percentages     9   Section 6—Redemption of Award Units     10  

 
i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



             
6.01
  Redemption Date     10  
6.02
  Value of Award Units     10  
6.03
  Early Redemption Date     11   Section 7—Administration of the Plan     12  
7.01
  Powers of the Committee     12  
7.02
  Notification to Entitled Executives     12  
7.03
  Calculation of Award Payments     12  
7.04
  Delegation of Duties     12   Section 8—General Provisions     13  
8.01
  Assignment or Alienation     13  
8.02
  Amendment or Termination     13  
8.03
  No Enlargement of Contractual Rights     13  
8.04
  Withholding of Taxes     13  
8.05
  Binding on Successors     13  
8.06
  Currency     13  
8.07
  Certain Adjustments     14  
8.08
  Governing Law     14  



 

 

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 1—Establishment of the Plan
 


1.01   Purpose

    This Medium-Term Incentive Plan is established for the purpose of:

  (a)   providing competitive compensation for Entitled Executives;

  (b)   rewarding Entitled Executives for improving Total Shareholder Return;

  (c)   rewarding Entitled Executives for attaining a Total Shareholder Return
that is equal to or in excess of the increase in the Dow Jones U.S. Basic
Materials Companies Index;

  (d)   rewarding Entitled Executives for their efforts and contributions to the
achievement of the long-term success of the business interests of the
Corporation;

  (e)   aligning the interests of Entitled Executives more closely with the
shareholders of the Corporation; and,

  (f)   enhancing the ability of the Corporation to recruit and retain high
potential, high value executives.



1.02   Term

    Subject to Section 8.02 (Amendment or Termination), this Plan shall be
effective for the Performance Cycle January 1, 2006 to December 31, 2008.

 

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 2—Definitions
 
 


2.01   Award Units

    “Award Units” means, in respect of an Entitled Executive, the units
allocated pursuant to Section 4 (Allocation of Award Units).



2.02   Board

    “Board” means the Board of Directors of PCS Inc.



2.03   Committee

    “Committee” means the Compensation Committee of the Board.



2.04   Corporate TSR

    “Corporate TSR” means the total shareholder return of PCS Inc. in the
Performance Cycle, expressed as a percentage, and determined as follows:

  (i)   PCS Inc. Closing Share Price

      MINUS

      PCS Inc. Opening Share Price

      PLUS

      PCS Inc. Dividends

      DIVIDED BY

  (ii)   PCS Inc. Opening Share Price

      MULTIPLIED BY

  (iii)   100



2.05   Corporate TSR Award Units

    “Corporate TSR Award Units” means, in respect of an Entitled Executive, one
half of the Award Units allocated to the Entitled Executive pursuant to
Section 4 (Allocation of Award Units).

 

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2.06   Corporation

    “Corporation” means Potash Corporation of Saskatchewan Inc. and its direct
and indirect subsidiaries.



2.07   Effective Date

    “Effective Date” means January 1, 2006.



2.08   Entitled Executive

    “Entitled Executive” means an executive employee of the Corporation who is
recommended by the CEO and approved by the Committee to participate in this
Plan.



2.09   Index

    “Index” means the Dow Jones U.S. Basic Materials Companies Index (DJUSBM).



2.10   Index Closing Price

    “Index Closing Price” means the average closing value of the Index, as
reported by the Dow Jones Company, for the last 30 trading days of the
Performance Cycle or, in the case of an Entitled Executive for whom an early
redemption date applies pursuant to paragraph (a) of Section 6.03 (Early
Redemption Date), the above reference to “the last 30 trading days of the
Performance Cycle” shall be substituted by “the last 30 trading days up to the
date of the Entitled Executive’s retirement, disability, death or involuntary
termination, as the case may be”.



2.11   Index Dividends

    “Index Dividends” means a cumulative amount derived from the return on
dividends paid and reinvested by the companies in the Index, during the
Performance Cycle or, in the case of an Entitled Executive for whom an early
redemption date applies pursuant to paragraph (a) of Section 6.03 (Early
Redemption Date), a cumulative amount derived from the return on dividends paid
and reinvested by the companies in the Index, during the Performance Cycle up to
the date of the Entitled Executive’s retirement, disability, death or
involuntary termination, as the case may be.



2.12   Index Opening Price

    “Index Opening Price” means the average closing value of the Index, as
reported by the Dow Jones Company, for the last thirty trading days of 2005.
Such value has been determined as U.S. $204.230.

 

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2.13   Index TSR

    “Index TSR” means the total shareholder return of the Index in the
Performance Cycle, expressed as a percentage, and determined as follows:

  (i)   Index Closing Price

      MINUS

      Index Opening Price

      PLUS

      Index Dividends

      DIVIDED BY

  (ii)   Index Opening Price

      MULTIPLIED BY

  (iii)   100



2.14   Index TSR Award Units

    “Index TSR Award Units” means, in respect of an Entitled Executive, one half
of the Award Units allocated to the Entitled Executive pursuant to Section 4
(Allocation of Award Units).



2.15   Just Cause

    “Just Cause” has such meaning as determined by the Committee from time to
time, consistent with the regular policies of the Corporation.



2.16   PCS Inc. Opening Share Price

    “PCS Inc. Opening Share Price” means the average closing price of the common
stock of PCS Inc. as reported on the New York Stock Exchange, for the last
thirty trading days of 2005. Such price has been determined as U.S. $77.970.



2.17   PCS Inc. Closing Share Price

    “PCS Inc. Closing Share Price” means the average closing price of the common
stock of PCS Inc. as reported on the New York Stock Exchange, for the last 30
trading days of the Performance Cycle or, in the case of an Entitled Executive
for whom an early redemption date applies pursuant to paragraph (a) of
Section 6.03 (Early Redemption Date), the above reference to “the last 30
trading days of the Performance Cycle” shall be substituted by “the last 30
trading days up to the date of the Entitled Executive’s retirement, disability,
death or involuntary termination, as the case may be”.

 

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2.18   PCS Inc. Dividends

    “PCS Inc. Dividends” means the cumulative amount of dividends paid by PCS
Inc. on a common share of PCS Inc. during the Performance Cycle or, in the case
of an Entitled Executive for whom an early redemption date applies pursuant to
paragraph (a) of Section 6.03 (Early Redemption Date), the cumulative amount of
dividends paid by PCS Inc. on a common share of PCS Inc. during the Performance
Cycle up to the date of the Entitled Executive’s retirement, disability, death
or involuntary termination, as the case may be.”



2.19   Performance Cycle

    “Performance Cycle” means January 1, 2006 to December 31, 2008 inclusive.



2.20   Permanent Disability or Permanently Disabled

    “Permanent Disability” or “Permanently Disabled” means the permanent
incapacity of an Entitled Executive, as determined in accordance with the
disability plan to which the Entitled Executive is eligible to belong.



2.21   Plan

    “Plan” means this Medium-Term Incentive Plan, as amended from time to time.



2.22   Salary

    “Salary” means, in respect of an Entitled Executive, the Entitled
Executive’s annual base salary in effect as of the date the Entitled Executive
commenced participation in the Plan. However, if the Entitled Executive is
promoted into a new Tier Group during the Performance Cycle or if the annual
base salary of the Entitled Executive is significantly adjusted during the
Performance Cycle as a result of a promotion, “Salary” for purposes of paragraph
(b) of Section 4.02 (Promotion to a New Tier Group or Other Promotion) shall be
the annual base salary in effect as of the date the Entitled Executive was
promoted into a new Tier Group or otherwise promoted.



2.23   Target Percentage

    “Target Percentage” means the target percentage applicable to an Entitled
Executive according to the Tier Group in which the Entitled Executive
participates, as described in Section 4.04 (Target Percentage).



2.24   Tier Group

    “Tier Group” means, in respect of an Entitled Executive, the Tier Group in
which the Entitled Executive participates, for purposes of this Plan, as
described in section 4.04 (Target Percentage).



2.25   Vested Percentage

    “Vested Percentage” means the vested percentage of an Entitled Executive’s
Corporate TSR Units and Index TSR Units, as the case may be, as described in
Section 5(Vesting of Award Units).

 

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 3—Participation
 


3.01   Initial Participation

    Participation in the Plan is limited to Entitled Executives.

    Each Entitled Executive shall participate in the Plan as of the first day of
the Performance Cycle, or on the date on which the Entitled Executive becomes an
Entitled Executive, if later.



3.02   Continued Participation

    Each Entitled Executive shall continue participation in the Plan throughout
the Performance Cycle, or until the Entitled Executive’s employment terminates
for any reason, the Entitled Executive becomes Permanently Disabled, or upon the
Entitled Executive no longer being designated as an Entitled Executive as
recommended by the CEO and approved by the Committee, whichever first occurs.

 

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 4—Allocation of Award Units
 


4.01   Allocation

    Each person who is an Entitled Executive as of the Effective Date or who
becomes an Entitled Executive during the Performance Cycle but after the
Effective Date shall be allocated Award Units. The number of Award Units shall
be equal to:

  (a)   the Entitled Executive’s Salary as of the Effective Date or the date the
Entitled Executive commences participation in the Plan, whichever is later

      MULTIPLIED BY

  (b)   the number of years and completed months (expressed as fractions of a
year, to two decimal places) from the Effective Date or the date the Entitled
Executive commences participation in the Plan, whichever is later, to the end of
the Performance Cycle

      MULTIPLIED BY

  (c)   the Target Percentage applicable to the Entitled Executive, as described
in Section 4.04 below

      DIVIDED BY

  (d)   the PCS Inc. Opening Share Price



4.02   Promotion to New Tier Group or Other Promotion

    In the event an Entitled Executive is promoted to a new Tier Group during
the Performance Cycle or if the Salary of the Entitled Executive is
significantly adjusted during the Performance Cycle as a result of a promotion,
additional Award Units shall be allocated to the Entitled Executive reflecting
the incremental effect of the Entitled Executive’s participation in the new Tier
Group or new Salary, as the case may be, from the date such changes occurred to
the end of the Performance Cycle.



4.03   Corporate TSR Award Units and Index TSR Award Units

    One half the Award Units allocated pursuant to Sections 4.01 and 4.02 above
shall be Corporate TSR Award Units and one half shall be Index TSR Award Units.

 

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4.04   Target Percentage

    The Target Percentage applicable to an Entitled Executive for purposes of
this Plan shall be determined by the Tier Group in which the Entitled Executive
participates, as follows:

            Tier Group   Positions   Target Percentage   1  
Corporation President and Chief Executive Officer
  70%    
 
    2  
Executive Vice President and Chief Operating Officer; Executive Vice President
and Chief Financial Officer
  45%           3  
Selected Corporate Senior Vice Presidents (Administration; Corporate Relations);
and Subsidiary Presidents (Potash; Phosphate; Sales)
  40%    
 
    4  
Selected Senior Vice Presidents (IT; General Counsel, Fertilizer); Corporate
Vice Presidents; Selected Subsidiary Vice Presidents
  30%    
 
    5  
Selected Subsidiary Vice Presidents
Selected Corporate Executive Employees
Selected Operations General Managers
  25%    
 
    6  
Selected Operations General Managers
Selected Subsidiary Vice Presidents
Selected Senior Directors
  20%  

 
 

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 5—Vesting of Award Units
 


5.01   Vested Percentages

    The following Vested Percentages shall be used to determine the redemption
of an Entitled Executive’s Corporate TSR Award Units and Index TSR Award Units
pursuant to paragraphs (a) and (b) respectively of Section 6.02 (Value of Award
Units).

  (a)   Corporate TSR Vested Percentage

          Corporate TSR Corporate TSR   Vested Percentage  
 
   
0% or less
  0%
10%
  50%
20%
  75%
30%
  100%
40%
  125%
50% or more
  150%
 
     

  (b)   Index TSR Vested Percentage

      Corporate TSR   Index TSR minus Index TSR   Vested Percentage  
 
   
Less than 0%
  0%
0%
  50%
5%
  100%
10% or more
  150%
 
     

    All Corporate TSR and Corporate TSR minus Index TSR performances between the
percentages in the above tables will be interpolated in the manner adopted by
the Corporation from time to time.

 

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 6—Redemption of Award Units
 


6.01   Redemption Date

    Subject to the provisions of Section 6.03 below, the Award Units of each
Entitled Executive shall be redeemed and paid out by the Corporation in a lump
sum cash payment. This payment shall occur as soon as practicable following the
end of the Performance Cycle, or following the date of the Entitled Executive’s
retirement, permanent disability, death or involuntary termination, if
applicable, but in no event later than 2 1/2 months after the end of the year in
which such Award Units first become payable.



6.02   Value of Award Units

    The value of an Entitled Executive’s Award Units shall be equal to the sum
of the values of the Entitled Executive’s Corporate TSR Award Units and Index
TSR Award Units, as follows:

  (a)   Corporate TSR Award Units

      The value of an Entitled Executive’s Corporate TSR Award Units shall be
equal to:

  (i)   the number of Corporate TSR Award Units granted to the Entitled
Executive, subject to the reduction or forfeiture of units described in Section
6.03, if applicable

      MULTIPLIED BY

  (ii)   the Corporate TSR Vested Percentage

      MULTIPLIED BY

  (iii)   PCS Inc. Closing Share Price, subject, however, to a maximum value of
three times the PCS Inc. Opening Share Price

  (b)   Index TSR Award Units

      The values of an Entitled Executive’s Index TSR Award Units shall be equal
to:

  (i)   the number of Index TSR Award Units granted to the Entitled Executive,
subject to the reduction or forfeiture of units described in Section 6.03, if
applicable

      MULTIPLIED BY

  (ii)   the Index TSR Vested Percentage

      MULTIPLIED BY

  (iii)   the PCS Inc. Closing Share Price, subject, however, to a maximum value
of three times the PCS Inc. Opening Share Price

 

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6.03   Early Redemption Date

  (a)   Retirement, Permanent Disability, Death or Involuntary Termination
Without Just Cause

      In the event an Entitled Executive Retires, becomes Permanently Disabled
or dies prior to the end of the Performance Cycle or in the event the Entitled
Executive’s employment is involuntarily terminated by the Corporation without
Just Cause, the number of Award Units allocated to the Entitled Executive
pursuant to Section 4 (Allocation of Award Units) shall be reduced such that the
calculation of years and completed months of participation as described in
paragraph (b) of Section 4.01 (Allocation) shall end as of the date of the
Entitled Executive’s retirement, Permanent Disability, death or involuntary
termination, as the case may be.

      One half the Award Units reduced shall be Corporate TSR Award Units and
one half shall be Index TSR Award Units.

      An Entitled Executive shall be required to provide at least 30 days prior
written notice of retirement to the Corporation. In the event an Entitled
Executive provides less than 30 days prior written notice of retirement, the
value of award units calculation per Section 6.02 shall be performed as of the
Entitled Executive’s retirement date and the date that is 30 days following the
date the Entitled Executive provided written notice of retirement to the
Corporation, and the Corporation shall provide the lower valued award to the
Entitled Executive as determined by such two calculations.

  (b)   Voluntary Termination or Involuntary Termination With Just Cause

      In the event an Entitled Executive Retires voluntarily terminates
employment prior to the end of the Performance Cycle or in the event the
Entitled Executive’s employment is involuntarily terminated by the Corporation
with Just Cause, the allocation of Award Units to the Entitled Executive
pursuant to Section 4 (Allocation of Award Units) shall be forfeited as of the
date of such termination of employment and the Entitled Executive shall not be
entitled to any payment under this Plan.

 

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 7—Administration of the Plan
 


7.01   Powers of the Committee

    The Committee shall have the discretionary power and authority to determine
who shall be Entitled Executives, approve Target Percentages and generally
administer the Plan. The Committee shall conclusively interpret the provisions
of this Plan and decide all questions of fact arising in the application
thereof. To the extent applicable, the Plan shall be interpreted so as to avoid
the imposition of penalties pursuant to Section 409A of the U.S. Internal
Revenue Code.



7.02   Notification to Entitled Executives

    The Corporation will prepare a written notice to each Entitled Executive
specifying his or her Target Percentage, the number of Award Units allocated and
the terms of the Plan.



7.03   Calculation of Award Payments

    Management of the Corporation shall provide a report to the Committee within
30 days of the end of the Performance Cycle showing the calculations for
determining award payments including the calculation of the Corporate TSR and
Index TSR. Such calculations shall be subject to the review and confirmation of
the Committee.



7.04   Delegation of Duties

    The Committee and/or the Board may delegate to any director or directors or
any officer or officers of the Corporation such administrative duties and powers
as it may see fit with respect to the Plan.

 

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 8—General Provisions
 


8.01   Assignment or Alienation

    Except as required by applicable laws, the right of an Entitled Executive to
Award Units under this plan shall not be given as security, be subject to
transfer, anticipation, commutation, alienation, sale, assignment, encumbrance,
charge, pledge, or hypothecation, or be subject to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt to effect
any such action will be null and void and of no effect.



8.02   Amendment or Termination

    This Plan may be amended in whole or in part from time to time or terminated
by the Corporation. Any amendment or termination will be binding on the
Corporation, Entitled Executives and their respective beneficiaries. Notice of
termination or amendment will be provided to Entitled Executives and in the case
of deceased Entitled Executives, their respective beneficiaries. However, no
amendment or termination of any provision of this Plan shall directly or
indirectly deprive any Entitled Executive or beneficiary of all or any portion
of Award Units allocated to the date of the amendment or termination.



8.03   No Enlargement of Contractual Rights

    This Plan shall not give any Entitled Executive the right to be retained in
the service of the Corporation nor will it interfere with the right of the
Corporation to terminate the employment of the Entitled Executive. Participation
in this Plan will not give any Entitled Executive any right or claim to any
benefit, except to the extent provided in this Plan.



8.04   Withholding of Taxes

    The Corporation will withhold all applicable taxes from any amounts paid
pursuant to this Plan.



8.05   Binding on Successors

    This Plan will be binding on any successor or successors of the Corporation
whether by merger, consolidation or otherwise.



8.06   Currency

    The Award Units redeemed pursuant to this Plan will be paid in the same
currency as the Entitled Executive receives his or her Salary. If the Salary of
an Entitled Executive is paid in more than one currency during a Performance
Cycle, the currency of his or her Award Payment for that Performance Cycle shall
be determined by the Senior Vice-President, Administration.

 

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



8.07   Certain Adjustments

    In the event that, at any time during the Performance Cycle, there is any
variation in the common shares of PCS Inc. or of any corporation within the
Index by reason of (i) a stock split, reverse of stock split, stock dividend or
other increase or decrease in the number of outstanding common shares, (ii) a
merger, consolidation, recapitalization, amalgamation, plan of arrangement or
similar statutory or corporate transaction or (iii) other event that the
Committee determines, such as a sale of all or substantially all of any such
corporation’s assets, the Committee shall make such adjustments to the Index
Opening Price, PCS Inc. Opening Share Price, Index Closing Price or PCS Inc.
Closing Share Price or to the calculation of the Corporate TSR or Index TSR with
respect to such corporation and, in the case of any such event affecting the
common shares of PCS Inc. the number of then outstanding Award Units as it deems
necessary or appropriate to reflect such event.



8.08   Governing Law

    This Plan shall be governed by the laws of the Province of Saskatchewan.
Section headings are for convenience only and shall not be considered provisions
of the Plan. Words in the singular shall included the plural, and vice versa,
unless qualified by the context.

Dated effective           January 1, 2006          
/s/ John W. Estey
John W. Estey
Compensation Committee Chair
/s/ Barbara Jane Irwin
Barbara Jane Irwin
Senior Vice President Administration
 

14